66848: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66848


Short Caption:RUSSELL VS. PAPPASClassification:Civil Appeal - General - Proper Person


Related Case(s):65880


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1300410Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantRussell
					In Proper Person
				


RespondentChristine PappasJ. Craig Demetras
							(Demetras & O'Neill)
						Shelly T. O'Neill
							(Demetras & O'Neill)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/09/2014OpenRemittitur



14-37744: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/12/2014Filing FeeFiling Fee Waived.  In Forma Pauperis.


11/12/2014MotionFiled Proper Person Motion. Emergency Petiiton for a Stay of Proceedings.14-37234




11/13/2014Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)14-37543




11/14/2014Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." Fn1[In light of this order, appellant's November 12, 2014, Emergency Petition for a Stay on Proceedings is denied.] SNP14-JH/MD/MC.14-37744